714 N.W.2d 331 (2006)
475 Mich. 865
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Vincent Lee CHURCH, Defendant-Appellant.
Docket No. 130677. COA No. 267735.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the February 13, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentences of the Genesee Circuit Court and REMAND this case to that court for resentencing. The sentencing guidelines apply to sentences imposed after probation revocation. People v. Hendrick, 472 Mich. 555, 560, 697 N.W.2d 511 (2005). Defendant's minimum sentencing guidelines range is 7 to 23 months. The trial court did not articulate substantial and compelling reasons for imposing a minimum sentence of 40 months. On remand, the trial court shall sentence defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). Under Hendrick, supra at 564, 697 N.W.2d 511, the acts giving rise to the probation violation may provide a substantial and compelling reason to depart. In all other respects, the application is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.